Citation Nr: 0115078	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-16 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cause of death, to 
include entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991).

2.  Entitlement to compensation for cause of death under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from November 1940 to August 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
prior to the veteran's death, the veteran had filed a 
substantive appeal with respect to the regional office (RO)'s 
denial of special monthly compensation because of the need 
for aid and attendance or being housebound, and that this 
claim was pending at the time of the veteran's death.  The 
record does not reflect that the RO has adjudicated a claim 
for accrued benefits with respect to the veteran's previous 
claim for special monthly compensation.  Therefore, since a 
claim for accrued benefits is considered a derivative claim 
of the appellant's current claim for service connection for 
cause of death, the Board finds that the appellant's claim on 
appeal includes a claim for accrued benefits, and that such 
claim must be adjudicated by the RO prior to the Board's 
review of this issue.  This is especially true since the 
appellant has not been provided with a statement of the case 
as to this claim.  See Malincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the issue of entitlement to accrued 
benefits is referred to the RO for further clarification 
and/or adjudication.  Should the appellant decide not to 
pursue such a claim, she should be asked to withdraw this 
claim in writing, and such withdrawal should then be 
associated with the claims folder.  

As noted more fully below, the Board further finds that all 
of the issues currently before the Board must be remanded for 
additional development, to include consideration of the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. § 5103A) (VCAA).  


REMAND

Entitlement to Benefits under 38 U.S.C.A. § 1318

Consideration of the appellant's claim for service connection 
for cause of death includes consideration of entitlement to 
benefits under 38 U.S.C.A. § 1318, and in this regard, the 
Board notes that the RO addressed this aspect of the claim on 
only one occasion, and that was in the March 1999 rating 
decision.  At that time the RO indicated that the veteran's 
100 percent evaluation had been in effect since January 25, 
1994, and that therefore, there was no need to address 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  

As an alternative to establishing service connection for the 
cause of death, a surviving spouse may establish entitlement 
to DIC in the same manner as if the veteran's death were 
service connected where it is shown that the death of the 
veteran was not caused by his own willful misconduct and he 
was in receipt or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of, but would have been entitled to 
receive, compensation at the time of death for a service-
connected disability that was either: (1) Continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 years or more immediately preceding the 
veteran's death; or (2) continuously rated totally disabling 
by a schedular or unemployability rating from the date of 
discharge or release from active service for a period of not 
less than five years immediately preceding death.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22(a) (2000).

In this case, the veteran's surviving spouse argues that due 
to the veteran's service-connected disability, he was 
severely handicapped and the issue thus arises as to whether 
the veteran's service-connected disability rendered him 
totally disabled for more than 10 years before his death.  

The application of 38 U.S.C.A. § 1318 in adjudicating 
specific claims was discussed by the United States Court of 
Appeals for Veterans Claims (previously the United States 
Court of Veterans Appeals prior to March 1, 1999, hereafter 
"the Court") in Green v. Brown, 10 Vet. App. 111 (1997), 
wherein the Court stated the following:

[A] CUE claim is not the sole way for a survivor to show 
the veteran's entitlement as of the time of the 
veteran's death.  Rather, the survivor is given the 
right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service connection related 
issue...based on evidence in the veteran's claims file 
or VA custody prior to the veteran's death, and the law 
then or subsequently made retroactively applicable.

Thus, as interpreted by the Court, the law requires that, in 
adjudicating entitlement under § 1318, an analysis of the 
evidence must be undertaken to determine whether the veteran 
hypothetically would have been entitled to a 100 percent 
rating, either under the rating schedule or on the basis of 
unemployability, for the 10-year period immediately preceding 
his death.  See also Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998); Weaver v. 
Brown, 12 Vet. App. 229 (1999).

However, the claimant's right to a hypothetical review of 
whether the veteran was "entitled to receive" compensation at 
a higher rate during the 10-year period may be affected by 
the Department of Veterans Affairs (VA) regulations in effect 
when the claim was filed.  Before March 4, 1992, a VA 
regulation, 38 C.F.R. § 19.196, provided that issues raised 
in a survivor's claim for benefits would be decided without 
regard to any prior disposition of such issues during the 
veteran's lifetime.  This regulation was replaced on March 4, 
1992, by 38 C.F.R. § 20.1106.  The new regulation is 
substantially identical except that it contains the prefatory 
phrase: "[e]xcept with respect to benefits under the 
provisions of 38 U.S.C. § 1318."  In Carpenter, Id., the 
Court held that the appellant was entitled to adjudication of 
a § 1318 claim under the law and regulation in effect when 
she brought her claim.  Since the claimant in that case had 
filed her original claim in 1991, before § 20.1106 went into 
effect, she was held to be entitled to have the claim 
adjudicated based on the veteran's hypothetical entitlement 
without regard to any prior disposition of rating claims 
during the veteran's lifetime pursuant to § 19.196.  But it 
is clear from Carpenter that in cases where § 20.1106 does in 
fact apply by virtue of the filing of a claim after March 4, 
1992, and where the ratings assignable for the 10-year period 
immediately preceding death were adjudicated during the 
veteran's lifetime, a hypothetical determination as to the 
veteran's entitlement to total ratings during the 10-year 
period is precluded.  In Ruiz v. Gober, 10 Vet. App. 352 
(1997), the Court held that there is a rational basis for 
excluding claimants of § 1318 DIC from the benefit of 38 
C.F.R. § 20.1106 which other DIC claimants (i.e., non-§ 1318 
claimants) enjoy and that the exclusionary language of the 
regulation is therefore not contrary to the guarantee of 
equal protection under the law under the United States 
Constitution.

In the instant case, the RO denied the § 1318 claim on the 
sole basis that the veteran had not been in receipt of a 
total disability rating for 10 continuous years before his 
death.  That approach would seem to have been correct with 
respect to the schedular rating for PTSD, given the Court's 
reasoning in Carpenter and the applicability of § 20.1106 to 
her claim, which was filed in 1999.

However, the question of whether the veteran was entitled to 
receive a total rating based on individual unemployability 
(TRIU) during the period from February 1989 to January 1994, 
the portion of the 10-year period not covered by the eventual 
award of a 100 percent schedular rating, was never 
adjudicated during the veteran's lifetime.  Therefore, the 
appellant is not precluded from and should receive a 
determination as to whether the veteran might hypothetically 
have been "entitled to receive" compensation at the total 
disability rate based on an award of a TRIU during that 
period.  That matter has not been developed for review by 
this Board, and must be initially decided by the RO in order 
to avoid prejudice to the veteran's right to due process of 
law.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  If 
the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).

For claims for DIC benefits, filed prior to January 21, 2000, 
VA may consider the issue of whether the veteran was 
hypothetically entitled to a total rating for the 10-year 
period prior to his death.  Effective January 21, 2000, 38 
C.F.R. § 3.22 was amended to eliminate hypothetical 
entitlement.  The amendment specifically defined the phrase 
"entitled to receive," but did not include hypothetical 
entitlement in this definition.  65 Fed. Reg. 3388, 3391 
(Jan. 21, 2000) (to be codified at 38 C.F.R. § 3.22(b)).


38 U.S.C.A. § 1151 Claim

With respect to the issue of entitlement to compensation for 
cause of death under the provisions of 38 U.S.C.A. § 1151, 
the Board notes that it is the primary assertion of the 
appellant that a fall which occurred during the veteran's 
terminal hospitalization contributed to his death, and while 
the RO correctly indicated in its May 2000 statement of the 
case that the law applicable to the appellant's claim 
provides that the evidence of record must show fault on VA's 
part or that an event not reasonably foreseeable proximately 
caused death, the Board finds that readjudication of this 
issue by the RO would be appropriate to advise the claimant 
of the actual provisions of 38 U.S.C.A. § 1151 which are 
applicable to her claim.  More specifically, she should be 
advised that since her claim was filed after October 1, 1997, 
the appellant must not only show that the veteran's death was 
causally related to the veteran's fall while under VA care, 
but also that such death was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or was proximately caused by an event that was not reasonably 
foreseeable.


The VCAA

With respect to all of the issues on appeal, the Board would 
also like to point out that the VCAA contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The salient 
features of the new statutory provisions (and where they will 
be codified in title 38 United States Code) may be summarized 
as imposing the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The appellant should be asked to 
identify any sources of additional 
pertinent medical treatment for the 
veteran's service-connected psychiatric 
disability over the period of February 
1989 to January 1994.  Any medical 
records other than those now on file 
pertaining to treatment during this 
period should be obtained and associated 
with the claims folder.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has identified.  If the RO is 
unable to obtain such records, it must 
provide the notice described in (6) 
above.  With respect to any Federal 
Government records such as those in the 
possession of VA, the VCAA requires that 
the RO must discharge the obligations 
set forth in (7) above.

3.  The RO should then determine whether 
there is any additional notice and/or 
development action required in this 
matter under the VCAA, and if so, 
accomplish that additional notice and/or 
development action.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
cause of death and compensation for 
cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151.  

The RO should also reconsider the 
appellant's claim for DIC under 38 
U.S.C.A. § 1318, including a 
determination as to whether the veteran 
might hypothetically have been entitled 
to a TRIU for his service-connected 
disability during the period from 
February 1989 to January 1994.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, including the amended version 
of 38 U.S.C.A. § 1151 in its entirety, 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



